Cooper, J.,
delivered the opinion of the court.
The plant furnished by the appellees for the creation and distribution of electric lights, is “ material furnished about the erection and construction, alteration or repairs” of the boat “Lake Washington,” within the meaning of § 1378, of the code.of 1880.
Lights are essential to the business in which the boat engages, and the articles supplied were intended as a permanent part of the boat, and are attached to it and part of it.
The case was fairly submitted to the jury, and the verdict being *345manifestly for the value of the plant and not for the contract price, it should not be disturbed, even if there be errors touching the right of the plaintiff to recover on the contract.

The judgment is affirmed.